DETAILED ACTION

This office action is in response to the Applicants arguments filed 3/14/2022. Claims 20, 21, 24, 30, 31, 33, 35 and 36 are examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 	under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 

Priority Date 
Examiner reiterates as per decision on the petition filed 5/4/2021, the petition was dismissed and therefore the effective filing date of the instant application is 12/16/2014 and therefore all the arguments regarding the effective filing date of the instant application are rendered moot. Therefore, the Samardzija reference does have an earlier filing date than the instant application.
 	
 
103 rejection
Applicant argues that SAMA reference nowhere teaches an analytics module;
Further , Applicant argues that it should further be noted that the cellular terminals (CT) taught by SAMA are not equivalent to the external computing devices taught under the present invention. While a CT is a stationary “device” that is engaged by an loT device moving through its field, the external computing device of the present invention may for example be a phone, tablet, or other mobile scanning device. (see Remarks, pages 4-5)

 	In response to the Applicant arguments, Examiner respectfully disagrees with the Applicants arguments.  Applicants argues that the cellular terminals are stationary devices that is engaged by an IoT device through its field and argues that the cellular terminals (see Applicants remarks, page 6).
 	In response to the aforementioned argument of the Applicant, Samardzija discloses 

 	“[0022] The CT 120, as discussed above, is configured to operate as a gateway supporting communications between IoT devices 110 and CN 130 (and, thus, between IoT devices 110 and various other devices accessible via CN 130, such as IoT center 150, endpoints 160, or the like). The CT 120 includes a short-range wireless communication interface 121 configured for short-range wireless communication by CT 120 with IoT devices 110 and a long-range wireless communication interface 129 configured for wide-area wireless communication by CT 120 with CN 130. The functions supported by CT 120 in operating as a gateway supporting communications between IoT devices 110 and CN 130 are discussed in additional detail below. The CT 120 may be a cellular user terminal. For example, CT 120 may be a tablet computer, a smartphone, or any other cellular terminal including both short-range and wide-area wireless communication interfaces. In at least some embodiments, configuration of existing devices (e.g., tablet computers, smartphones, or the like) which may be used as CT 120 may only require changes to the operating system kernel of the terminal, while the hardware of the terminal may be fully reused. It will be appreciated that, although primarily depicted and described with respect to a single CT 120, the ubiquitous availability and use of cellular terminals such as CT 120 is expected to provide ubiquitous connectivity for ever-increasing numbers of IoT devices such as IoT devices 110.”

 	This citation clearly shows that the cellular terminals can be tablet computer, smartphone or like which is equivalent to the external computing device recited in the instant application. One of ordinary skill in the art would interpret devices such as a tablet or smartphone to be mobile and therefore not stationary as argued by the Applicant.
 	Further, Samardzija discloses 
 	“ [0075]…interaction between multiple CTs 120 and the IoT device 110 may be coordinated. The coordinated interaction between CTs 120 and the IoT device 110 may include one or more of temporal coordination, spatial coordination, or the like, as well as various combinations thereof.”
 	“ [0076]…coordinated interaction between the multiple CTs 120 and the IoT device 110 may be supported by using a neighbor discovery capability to enable the multiple CTs 120 to discovery each other and to establish communications so that the multiple CTs 120 may exchange messages in order to synchronize and sequence their actions related to interaction with the IoT device 110.”

 	Thus, these citations clearly show that Samardzija discloses an IoT server that is substantially similar to a predetermined internet service that comprises of an API for applications that analyzes the IoT device data which includes interaction data such as when and where a particular IoT device is detected and the interactions between cellular terminals and the IoT device which are coordinated based on the database of interactions. Based on the above citations, it is clear that Kim in view of Samardzija discloses the recited claim limitation of the claim wherein “wherein the predetermined Internet service comprises an analytics module configured to associate the interaction with the product with a previous interaction with a similar product by the same external communication device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 24, 30, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2015/0201022 A1, hereinafter “Kim”) in view of Samardzija et al. (U.S. 2016/0007288 A1, hereinafter “Samardzija”).

 	As to claim 20, Kim discloses a method of providing a product to a user of the product that initiates an online interaction with a user of the product via an Internet Service, the method comprising: 
 	registering the product and a unique identifier associated with the product In at least one database (para. [0034]; discloses “the P-platform 120 receives information on the IoT device 115 from an IoT service provider 10, and registers the IoT device 115. In this case, the information on the IoT device 115 includes a device ID, a device name, a model name, a manufacturer, location information, device state information, and the like, and includes an address which is necessary for connecting to the IoT device 115 (for example, an Internet Protocol (IP) address, a Mobile Station International Subscriber Dictionary Number (MSISDN),”).and
 	providing a non-transitory computer-readable medium device attached to the product or packaging of the product to the user (para. [0033]; discloses IoT adaptor is mounted in the IoT device), wherein the non-transitory computer-readable medium device is configured to be communicatively coupled to an external computing device having a display screen (para. [0033]; discloses IoT adaptor includes a communication module to communicate through at least one of NFC and para. [0032]; discloses an IoT device that may be a mobile phone), and stores computer-executable instructions, at least one Uniform Resource Locator (URL) address, and the unique identifier, wherein upon establishing communications with the externa! computing device, the computer-executable instructions, information and communication meta information unique identifier is automatically provided to the external computing device (para. [0031]; discloses D-platform installed in the IoT adaptor and interworks with a smart device and connects to an IoT website),
 	wherein the computer-executable instructions control the external computing device to Initiate communications with, an Internet Service that corresponds to the at least one URL address (para. [0078]; discloses the smart device may access an IoT webpage for controlling the IoT device),
 	However, Kim does not disclose the instructions wherein the predetermined Internet service comprises an analytics module configured to associate the interaction with the product with a previous interaction with a similar product by the same external communication device.
 	In an analogous art, Samardzija discloses the instructions wherein the predetermined Internet service comprises an analytics module configured to associate the interaction with the product with a previous interaction with a similar product by the same external communication device (para. [0075]-[0076]; discloses “multiple CTs 120 are operating within the area of an IoT device 110. In at least some embodiments, interaction between multiple CTs 120 and the IoT device 110 may be coordinated. The coordinated interaction between CTs 120 and the IoT device 110 may include one or more of temporal coordination, spatial coordination, or the like, as well as various combinations thereof.” This citation shows that the interactions of the IoT devices with cellular terminals) for the benefit of an enabler of the initial interaction (para. [0078]; discloses “The potential basis for the ordering of the ordered sequence of CTs 120 is discussed further below in conjunction with a description of various benefits of using coordination between the CTs 120 for waking and communicating with the IoT device 110.” This citation shows that the IoT device that initiated the interaction would be benefitted by ordering of the interactions between the CTs).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by creating a record to associate interactions with multiple devices with the specific IoT device as taught by Samardzija in order to reduce interference and collisions in the network. (Samardzija, para. [0079])

 	As to claim 21, Kim-Samardzija discloses the method of claim .20, wherein the computer-executable instructions further Instruct the external computing device to send information Indicative of a geographic location of the external competing device to the predetermined Internet Service. (Kim, para. [0059]; discloses location information regarding the IoT device is registered)  

 	As to claim 24, Kim-Samardzija discloses the method of claim 20, wherein establishing communications with the external competing device comprises transmitting signals wirelessly to the external computing device (Kim, para. [0033]; discloses “The IoT adaptor is mounted in the IoT device 115 to allow the thing to use IoT communication. The IoT adaptor includes a communication module to communicate through at least one of short-distance wireless communication, Wi-Fi, Ethernet, 3G, and Long Term Evolution (LTE), and the D-platform 110 installed in the IoT adaptor provides various functions to the IoT adaptor to perform IoT communication.”)

 	As to claim 30, Kim-Samardzija discloses the method of claim 20, wherein the predetermined computing device comprises the external computing device that is communicatively coupled to the computer-readable medium device (Kim, para. [0084]; discloses “the smart device 40 may be communicably connected with the D-platform 110 of the vending machine 115 directly without passing through the M-platform 130, and may purchase a product by controlling the operation of the vending machine 115”).

 	As to claim 31, Kim-Samardzija discloses the method of claim 20, wherein the predetermined computing device comprises a second external computing device that is different from the external computing device that is communicatively coupled to the computer-readable medium device (Kim, para. [0031]-[0033]; discloses multiple IoT devices such as TV, mobile phone, refrigerator etc.,  connecting to the IoT adaptors ).

 	As to claim 33, Kim-Samardzija discloses the method of claim 20, further comprising providing a matrix bar code printed on a surface of the computer-readable medium device (Kim, para. [0079]; discloses “the IoT device may be selected by acquiring the ID of the IoT device from a QR code attached to the IoT device”).

 	As to claim 35, Kim-Samardzija discloses the method of claim 20, wherein the analytics module determines an attribution of subsequent interactions with said previous interaction (Samardzija, para. [0078]; discloses “the coordinated interaction between CTs 120 may include determining an ordered sequence of the CTs 120 which represents the order in which the CTs 120 will attempt to interact with (e.g., wake-up) the IoT device 110 (e.g., the first CT 120 in the ordered sequence of the CTs 120 attempts to wake the IoT device 110, if the first CT 120 in the ordered sequence of the CTs 120 fails to wake the IoT device 110 then the second 120 in the ordered sequence of the CTs 120 attempts to wake the IoT device 110, and so forth”).

Allowable Subject Matter

Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456